 Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 1 of 14




Plaintiff Exhibit
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 2 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 3 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 4 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 5 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 6 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 7 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 8 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 9 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 10 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 11 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 12 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 13 of 14
Case 3:18-cv-01322-KAD Document 308-53 Filed 09/29/20 Page 14 of 14
